TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-18-00657-CV



                    Housing Authority of The City of Austin, Appellant

                                              v.

                                Ahmed Elbendary, Appellee


    FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
   NO. 18-0232-CC2, THE HONORABLE LAURA B. BARKER, JUDGE PRESIDING


                                          ORDER


PER CURIAM

              The mandate in this cause issued by the Court on November 4, 2019, is

hereby withdrawn.

              It is ordered on November 8, 2019.



Before Chief Justice Rose, Justices Kelly and Smith